DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Initial remarks 
The examiner acknowledges the applicant’s submission dated 10/01/2020.  Upon applicant’s submission, claims 1-20 remain pending, claims 1, 15 and 20 were amended, no claims were canceled and no claims were added.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a 
	The prior art of record cited throughout teach various illustrations of artificial neural networks; the use and reuse of input/outputs, weights and values associated with artificial neural networks; the various reuse of the data across the memory components; and attempting to maximize/exploit the reuse of data for more efficient performance.  Other prior art of record cited throughout teach various data storage and mapping systems.  One reference in particular, generally teaches, within a convolution neural network, a single input value is reused “k” times, once for each calculation of an output volume.  (see U.S. Patent Pub. No. 2019/0164043; [0077]).  However, there are many different variations of structures/architectures for neural networks and varying layers of neurons within those structures/architectures and the underlying output of the neuron “k” will ultimately vary according to the different weights/values/structure/etc. (see Valdimir Zwass’ “Neural Network” and Allerin’s “3 Types of Neural Networks That AI Uses”).
While the prior art of record, generally, teaches Artificial Neural Network structures/architectures and the use and reuse of data, the present application distinguishes over the prior art by estimating the times of reuse of the data in the computations of the artificial neural network (inputs/weights/etc. among the neurons), based on the structure of the artificial neural network (number and location of neurons) and assign the logical address associated with the reused data a priority for storage/reuse within the system of the artificial neural network.  The prior art fails to (see U.S. Patent Pub. 2019/0164043; [0077]).  Accordingly, beyond Applicant’s application, the prior art fails to provide a teaching, suggestion, and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claimed limitations of “estimate, based on a structure of the ANN to be computed, times of reuse of the data in the computation of the ANN, wherein the data are associated with a logical address and include values associated with neurons of the ANN, wherein the estimation of the times of reuse of data is based on a number of the neurons using the data and a location of the neurons using the data in the structure of the ANN;” and “assign, based on the times of reuse of the data, a priority to the logical address” obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/JASON W BLUST/Primary Examiner, Art Unit 2137